Koontz, C.J.,
dissenting, joined by Baker, J., Cole, J., and Coleman, J.
I respectfully dissent from the majority decision in this case. In my view, the criminal contempt conviction is not precluded by the double jeopardy clause protection against multiple punishments for the same offense. Accordingly, I would affirm the trial court on this issue.
Reduced to its essential facts, this case involves continual violations of the trial court’s order specifically prohibiting Small from continuing to violate certain provisions of the Virginia Consumer Protection Act of 1977. It is not disputed that Small violated the court’s order, that his conduct caused financial damage to his customers, and that the Commonwealth incurred costs in instituting the proceedings against him. Civil sanctions were imposed and subsequently Small was convicted of criminal contempt arising out of the same transactions.
While acknowledging that both civil and criminal sanctions may be imposed as a result of the same conduct, the majority concludes that the $3,000 portion of the civil sanction imposed upon Small by the trial court constitutes a bar to the imposition of the *320subsequent criminal sanction. In reaching this conclusion the majority reasons that the $3,000 bears no rational relation to the goal of compensating the Commonwealth for its loss, was “punitive,” and, therefore, was punishment and not “remedial.” On this basis, the majority concludes that the subsequent criminal contempt sanctions constitute multiple punishments for the same offense and are precluded by the double jeopardy clause of the fifth amendment. Primarily, the majority relies upon United States v. Halper, 490 U.S. 435 (1989) for this conclusion. I disagree with the majority’s interpretation of Halper.
Halper, described by the Supreme Court as a “rare case,” involved the imposition of a civil sanction upon a defendant who already had been convicted and punished for a crime arising out of the same transaction. The Court found that the imposition of a $130,000 civil sanction under the pertinent statute was sufficiently disproportionate to the government’s expense (approximately $16,000) in prosecuting the criminal case and, therefore, constituted a second “punishment” in violation of double jeopardy principles. The Court stressed, however, that “the only proscription established by [this case] is that the Government may not criminally prosecute a defendant, impose a criminal penalty upon him, and then bring a separate civil action based on the same conduct and receive a judgment that is not rationally related to the goal of making the Government whole.” Id. at 451. The Court also pointed out the government is permitted in the same proceeding to obtain the full civil penalty and the full range of statutorily authorized criminal penalties. “In a single proceeding the multiple punishment issue would be limited to ensuring that the total punishment did not exceed that authorized by the legislature.” Id. at 450.
In the present case, the Commonwealth did not criminally prosecute Small, obtain a criminal penalty against him, and then bring a separate civil action against him based on the same conduct. Rather, the Commonwealth sought civil and criminal sanctions against Small in the same proceeding. The criminal proceeding was simply continued to a later date. In Virginia, there are no specific monetary limitations on civil sanctions applicable to this case. As the majority notes, Code § 59.1-206, which provides for specific monetary civil penalties, was not applicable to Small’s conduct when this case arose in the trial court. The criminal sanctions imposed by the trial court pursuant to Code § 18.2-456(5) *321did not exceed that authorized by the legislature. Moreover, the dollar amount of the sanctions is not challenged by Small. Thus, the total punishment imposed in this single proceeding did not exceed that authorized by the legislature.
Assuming, however, that the present case must be viewed as involving two separate proceedings, Halper, in my view, does not require the result reached by the majority. Small does not assert that in the prior civil contempt proceeding the court lacked the authority to require the reimbursement of $16,999.50 for damages sustained by his customers, or to require the payment of the Commonwealth’s attorney fees and costs, or the additional $3,000 in “civil penalties” as a result of his violations of the court’s prior order. Such an assertion would be without merit. For the reasons stated above, these civil sanctions were within the court’s authority. Nevertheless, the majority interprets Halper as requiring or permitting an inquiry into the subjective purposes behind the prior civil contempt proceeding and, specifically, the imposition of the $3,000 in “civil penalties.” In following that inquiry, it determines that the purpose of the $3,000 sanction was “to vindicate the authority of the court,” the role of a sentence for criminal contempt, because this sanction was not rationally related to the goal of making the government whole. Accordingly, the majority holds that “the $3,000 ‘in civil penalties’ imposed by the court on the defendant in the civil contempt proceeding were in fact punitive in nature and, therefore, barred the later criminal contempt proceeding based on the same conduct.” I disagree with the results of this inquiry. Moreover, I disagree that such an inquiry is either required or permitted by Halper.
The majority recognizes that in civil contempt proceedings necessity may require an approximation of loss. In this case, Small continually violated the trial court’s orders, which resulted in numerous hearings before it. The inquiry which the majority follows could have led to a determination that the purpose of this sanction was to coerce Small not to continue his conduct. Similarly, this inquiry could have led to a determination that this particular sanction was imposed to ensure that the Commonwealth was made whole from any loss incurred in these proceedings. In addition to attorney’s fees and actual costs, it is not unreasonable to assume that the Commonwealth incurred costs in investigating Small’s conduct which led to the financial injury to his customers. *322In this context, in my view, the $3,000 civil penalty was in fact imposed to coerce compliance and to make the government whole and was not imposed as punishment for earlier misconduct.
The reasonable but differing determinations that can be reached by this inquiry illustrate why I disagree with the majority’s conclusion that such an inquiry is either permitted or required by Halper. As expressed by Justice Kennedy in his concurring opinion, “[Halper] constitutes an objective rule that is grounded in the nature of the sanction and the facts of the particular case. It does not authorize courts to undertake a broad inquiry into the subjective purposes that may be thought to lie behind a given judicial proceeding. . . . Such an inquiry would be amorphous and speculative, and would mire the courts in a quagmire of differentiating among the multiple purposes that underlie every proceeding, whether it be civil or criminal in name.” Id. at 453.
In the present case, the civil sanctions imposed upon Small were clearly within the authority granted to the trial court by the legislature. The $3,000 portion of that sanction was not objectively disproportionate to the loss caused by Small’s conduct. Accordingly, I would make no further inquiry and, thus, not speculate on the purpose of that particular sanction.
For these reasons, I would hold that the civil contempt sanction imposed upon Small did not bar his subsequent criminal contempt conviction. Because I would also hold that he was not denied a speedy trial and that he was not denied due process in the prior civil contempt proceeding, I would affirm his conviction for criminal contempt.